Citation Nr: 1610668	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That decision declined to reopen a previously denied claim of service connection for hepatitis C.  In February 2008, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case (SOC) in May 2008.  In the SOC, the RO determined that new and material evidence sufficient to reopen the claim had been submitted, and proceeded to deny  the claim on the merits.  In May 2008, the Veteran filed a Substantive Appeal (VA Form 9).  
    
In April 2010, the Veteran testified at a hearing before an Acting Veterans Law Judge held at the RO.  A transcript of the hearing is associated with the claims file.  

This case was initially before the Board in June 2010, when the Board found new and material evidence had been submitted to reopen the claim for hepatitis C.  The Board then remanded the claim to obtain a VA examination and Social Security Administration (SSA) records.  The Board also considered a February 2010 rating decision that implemented a proposed reduction of evaluation for right wrist carpal tunnel syndrome from 30 to 0 percent, effective from May 1, 2010.  The Board remanded the claim for the RO to issue an SOC in response to a timely March 2010 Notice of Disagreement; however, the Veteran withdrew this claim after he was granted entitlement to a total disability rating based on individual unemployability effective August 30, 2004.  

A Supplemental Statement of the Case was furnished by the RO in April 2015.  

In January 2016, the Veteran was notified by letter that the Acting Veterans Law Judge who conducted the aforementioned hearing is no longer employed by the Board.  The Veteran was told that the Board could make a decision on the appellate record as it stood, but he had the right to testify at another hearing.  In correspondence receive in February 2016, the Veteran declined a new hearing and requested that his case be decided on the evidence of record.  Therefore, the Board has proceeded to consider the Veteran's case on the evidence of record.


FINDING OF FACT

The Veteran's hepatitis C was not manifested for many years after service, and has not been shown by competent and probative medical evidence to be etiologically related to any in-service event or injury.


CONCLUSION OF LAW

The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a July 2007 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate his claim for service connection, including what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.   

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, SSA records, and the statements of the Veteran and his representative.

The Veteran was afforded a VA examination in May 2013.  The Board finds the examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted an evaluation, and provided a reasoned rationale for the opinions rendered.  The examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service.
Given that the Board finds the May 2013 VA examination to be adequate and the RO obtained SSA records, the Board finds compliance with its June 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  
 
As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before an Acting Veterans Law Judge in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to the onset and alleged causes of his hepatitis C.  The Acting Veterans Law Judge asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.

II.  SERVICE CONNECTION

The Veteran is seeking service connection for hepatitis C.  He contends that it is due to immunizing from a common needle gun, sharing razors in combat, or being exposed to and handling dead bodies in combat.  See July 2007 Statement in Support of Claim (VA Form 21-4138).  At his April 2010 Board hearing, the Veteran testified that he believes his hepatitis C resulted from surgery he had right before he came home from Vietnam where some corns were cut out of his feet.  Hearing Transcript at 3.  Because his feet were bandaged after the surgery, he was in flip flops while burying dead bodies and there was blood on his bandages.  Id. at 4.  

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Direct service connection may be granted only when a disability or cause of death was not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2015).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the veteran's willful misconduct.  38 C.F.R. § 3.301(c)(3) (2015).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


Background

Service treatment records are negative for any complaints, diagnoses, or treatment of hepatitis C or any liver disorder.  In October 1968 at separation, the Veteran's abdominal examination was normal.  The Veteran specifically denied stomach, liver, or intestinal trouble on his separation medical history.  

A private September 1998 liver biopsy shows that features of chronic hepatitis C were not identified in that biopsy.

A private December 2000 liver biopsy performed due to positive hepatitic C antibodies shows the Veteran had nonspecific reactive changes of the liver.  The comment states this "may reflect hepatitis C injury but is too minimal to even warrant a diagnosis of chronic persistent hepatitis." 

October 2004 private laboratory testing shows the Veteran was positive for the hepatitis C virus.

A November 2005 SSA examination report shows the Veteran has hepatitis C secondary to intravenous (IV) drug use when he was in the Army. 

The Veteran was afforded a VA examination in May 2013 at which he reported that he was diagnosed with hepatitis C in about 1996.  The Veteran claimed that while he was in the military he shared razors, was given immunizations with shared needles, and was exposed to dead bodies and their fluids.  He had no history of tattoos or blood transfusions in the military, but he was an IV drug user for many years (1970s-1990s) and used intranasal cocaine.  

The examiner diagnosed the Veteran with hepatitis C based on 2005 VA laboratory testing.  The examiner opined that the Veteran's hepatitis C was less likely than not contracted during his military service.  The examiner opined that, although it is impossible to absolutely state when this Veteran acquired hepatitis C, it is much more likely that he acquired it through IV drug use and/or intranasal cocaine use than through touching bodies or sharing a razor while in the military.  The examiner explained that "his risk would have been much, much higher of acquiring the disease through drug use than simply by touching a dead body."  The examiner also stated that he has no evidence that immunizations were given through shared needles while the Veteran was in Vietnam.  

Analysis

The Veteran has a current diagnosis of hepatitis C.  The Board, finds, however, that the most probative evidence supports the conclusion that the Veteran's hepatitis C did not manifest in service and is not etiologically related to any in-service event or injury.  Rather, the most probative evidence shows that the Veteran's hepatitis C was caused by his intravenous drug use and/or intranasal cocaine use over more than two decades.

Service treatment records do not show any complaints of or treatment for hepatitis C.  The first objective post-service evidence of a diagnosis of hepatitis C is in October 2004, which is almost 36 years after the Veteran's period of service.  As hepatitis C was not shown for many years after the Veteran's period of service, this lapse in time without medical complaints since military service can be used as evidence that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).   

The Board finds the May 2013 medical opinion of the VA examiner to be highly probative to the questions at hand.  While the examiner diagnosed hepatitis C, he opined that the Veteran's hepatitis C was less likely than not contracted during his military service.  The examiner's rationale was the Veteran's risk of contracting hepatitis C was "much, much higher" that he acquired it through IV drug use and/or intranasal cocaine use over more than two decades, than through touching bodies or sharing a razor while in the military.  The examiner also stated that he has no evidence that immunizations were given through shared needles while the Veteran was in Vietnam.  The Board notes that VA is not aware of any documented case of contracting hepatitis C from immunization with a jet air gun injector.  VBA Manual MR 21-1, III.iv.4.i.2.e. (2016).  The examiner conducted a detailed review of the Veteran's claims file and interview of the Veteran, and provided an adequate rationale for his opinion.

The Board finds that the VA examiner's statement that it is impossible to absolutely state when this Veteran acquired hepatitis C does not render the examiner's opinion speculative or inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation).  Based on the potential exposures to blood reported by the Veteran and the Veteran's risk factors, the examiner did not indicate that he was forced to speculate regarding his ultimate opinion, which is that it is much more likely that the Veteran acquired hepatitis C through IV drug use and/or intranasal cocaine use than through the other reported potential exposures to blood.  

The Board acknowledges that the Veteran contends that the May 2013 VA examination is inadequate because he "does not believe that the examiner addressed all possible risk factors mentioned by the Veteran at his personal hearing before the Board in 2010."  See November 2015 Informal Hearing Presentation at 2.  Specifically, the Veteran contends that the examiner did not address actual cuts to the Veteran's skin that the Veteran raised in his Board hearing.  The Veteran alleges that the examiner's statement that the Veteran touched dead bodies does not appear to contemplate, and, in deed minimizes, the full range of exposure described by the Veteran.  Id.  

The Veteran is competent to report on events that happened in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran credible in his assertion that he had surgery on his feet in service.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Veteran's service treatment records are silent with respect to any surgery on his feet during service.  The October 1968 separation examination shows normal feet, and the Veteran denied foot trouble on his corresponding medical history.  His service treatment records show numerous visits for complaints relating to cold symptoms, fungus in the pubic area, and the back, but only two relating to the feet.  A November 1966 entry shows that the Veteran sought treatment for blisters on both feet.  The right foot was dressed and the Veteran was returned to duty.  A December 1966 record shows that the Veteran had a callous on the right foot.  It was padded with gauze and the Veteran was returned to duty.  There is no indication in either of these records that the Veteran's skin was not intact.  The Board notes that these complaints were in the first half of the Veteran's tour in Vietnam.

There is no credible evidence of record that the Veteran had foot surgery near the end of his tour in Vietnam in about July 1967, as the Veteran testified at his Board hearing.  Moreover, the Board does not find it plausible that the Veteran would be allowed to bury dead bodies in flip flops with bandaged feet.  "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings".'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  Thus, the Board is permitted to make a reasonable inference that the absence of documentation of in-service foot surgery is probative evidence that the Veteran did not have foot surgery during his service.  

It is important to point out that the Board does not find that the Veteran's lay statements regarding the cause of his hepatitis C lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record.  

For example, the Board notes that the Veteran told the SSA examiner in November 2005 that he has hepatitis C due to IV drug use when he was in the Army.  The Board finds the Veteran's earlier report to the SSA examiner as to the cause of his hepatitis C to be of more probative value than the more recent assertions that it is due to foot surgery or cuts in his skin during service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later); see also Fed. R. Evid. 803(3) (a contemporaneous statement as to a declarant's then-existing physical condition (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness).

Thus, the inconsistencies and direct contradictions in the record weigh against the Veteran's credibility as to the assertion that his hepatitis C is due to foot surgery or cuts in his skin during service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  As there is no credible evidence that the Veteran had cuts in his skin during service as he described, it is of no avail that the May 2013 VA examiner did not specifically discuss these cuts.

It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, hepatitis C can have many causes and requires medical testing to diagnose and medical expertise to determine its etiology.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his hepatitis C.

The Board notes that the Veteran has been inconsistent about when his IV drug use began.  The Veteran said in an October 2004 statement and to the SSA examiner in November 2005 that his IV drug use began in service.  Similarly, at his April 2010 Board hearing, the Veteran reported his drug use began in service; although, he did not specify if it was IV drug use.  At a November 2009 VA general medical examination, the Veteran reported IV drug abuse of injecting cocaine in the 1960s and then in the 1980s.  He also reported heroin and other drug use.  However, the Veteran reported to the May 2013 VA examiner that his drug use began after service in the 1970s, which is after service.  

Regardless of when the IV drug abuse began, for VA benefit claims filed after October 31, 1990, direct service connection may not be granted for disability resulting from a veteran's own drug or alcohol abuse.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2015).  See also VAOPGCPREC 7-99.

In sum, after careful consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's hepatitis C was not manifested for many years after service, and has not been shown by competent and probative medical evidence to be etiologically related to any in-service event or injury.  The most probative evidence shows that the Veteran's hepatitis C was caused by his intravenous drug abuse and intranasal cocaine abuse over more than two decades.  Accordingly, service connection for hepatitis C  is not warranted.  See 38 C.F.R. §§  3.301, 3.303 (2015).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER


Entitlement to service connection for hepatitis C is denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


